CHIEF JUSTICE
 CAROLYN WRIGHT                                                                              LISA MATZ
JUSTICES                                                                                 CLERK OF THE COURT
 DAVID L. BRIDGES                                                                           (214) 712-3450
 MOLLY FRANCIS                                                                        lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                            GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                       Court of Appeals                             BUSINESS ADMINISTRATOR
                                                                                            (214) 712-3434
 LANA MYERS
 DAVID EVANS                       Fifth District of Texas at Dallas                 gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                               600 COMMERCE STREET, SUITE 200                     FACSIMILE
 ADA BROWN                                      DALLAS, TEXAS 75202                         (214) 745-1083
 CRAIG STODDART                                    (214) 712-3400
                                                                                              INTERNET
 BILL WHITEHILL
                                                                                      HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                                            December 1, 2015


     Earnest Olivarrez
     No. 02007943
     Formby State Jail
     998 County Road AA
     Plainview, TX 79072

     Re:       05-15-00569/00570-CR
               Earnest Olivarrez v. The State of Texas

     Dear Mr. Olivarrez:

             Your attorney has filed a brief in which she states she has determined your appeals are
     frivolous and without merit. A copy of that brief is enclosed with this letter.

             You have a right, if you so desire, to file a pro se response. Counsel has informed the Court
     that a copy of the record has been mailed to you. Therefore, we will not separately order that the
     record be made available to you. If you desire to file a pro se response, you must file it by January
     28, 2016. Otherwise, your cases will be submitted upon the brief of your attorney.

                                                               Sincerely,

                                                     /s/       Lisa Matz, Clerk


     Enclosure

     ltr:mrh